UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report. Commissionfile number 000-20181 SAPIENS INTERNATIONAL CORPORATION N.V. (Exact name of Registrant as specified in its charter) Curaçao (Jurisdiction of incorporation or organization) Landhuis Joonchi Kaya Richard J. Beaujon z/n P.O. Box 837 Curaçao (Address of principal executive offices) Roni Giladi, Chief Financial Officer Tel: +972-8-938-2721 Fax+972-8-938-2730 Rabin Science Park PO Box 4011 Nes Ziona 74140 Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Class: Name of each exchange on which registered: Common Shares, par value € 0.01 per share NASDAQ Capital Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report As of December 31, 2010, the issuer had 22,044,834 Common Shares, par value € 0.01 per share, outstanding. Indicate by check mark if the registrant is well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes¨Nox Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the proceeding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. oLarge Accelerated Filer oAccelerated Filer x Non-Accelerated Filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: x U.S. GAAP oInternational Financial Reporting Standards as issued by the International Accounting Standards Board oOther If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 ¨Item 18 ¨ If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox TABLE OF CONTENTS Page Introduction 1 PART I 1 Item 1. Identity of Directors, Senior Management and Advisers 1 Item 2. Offer Statistics and Expected Timetable 1 Item 3. Key Information 2 Item 4. Information on the Company 14 Item 4A. Unresolved Staff Comments 23 Item 5. Operating and Financial Review and Prospects 23 Item 6. Directors, Senior Management and Employees 39 Item 7. Major Shareholders and Related Party Transactions 48 Item 8. Financial Information 50 Item 9. The Offer and Listing 52 Item 10. Additional Information 55 Item 11. Quantitative and Qualitative Disclosures About Market Risk 75 Item 12. Description of Securities Other Than Equity Securities 76 PART II 76 Item 13. Defaults, Dividend Arrearages and Delinquencies 76 Item 14. Material Modifications to the Rights of Security Holdersand Use of Proceeds 76 Item 15. Controls and Procedures 76 Item 16. [Reserved] 77 Item 16A. Audit Committee Financial Expert 77 Item 16B. Code of Ethics 77 Item 16C. Principal Accountant Fees and Services 77 Item 16D. Exemptions from the Listing Standards for Audit Committees 78 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 78 Item 16F. Change in Registrant's Certifying Accountant 78 Item 16G. Corporate Governance 79 PART III 80 Item 17. Financial Statements 80 Item 18. Financial Statements 80 Item 19. Exhibits 81 Signature 82 INTRODUCTION Definitions In this annual report, unless the context otherwise requires: References to “Sapiens,” the “Company,” the "Registrant," “us,” “we” and “our” refer to Sapiens International Corporation N.V., a Curaçao company, and its consolidated subsidiaries. References to “our shares,” “Common Shares” and similar expressions refer to the Registrant’s Common Shares, par value € 0.01 per share. References to “dollars”, “US dollars” or “$” are to United States Dollars. References to “NIS” are to New Israeli Shekels, the Israeli currency. Cautionary Statement Regarding Forward-Looking Statements Certain matters discussed in this annual report are forward-looking statements that are based on our beliefs and assumptions as well as information currently available to us. Such forward-looking statements may be identified by the use of the words “anticipate,” “believe,” “estimate,” “expect,” “may,” “will,” “plan” and similar expressions. Such statements reflect our current views with respect to future events and are subject to certain risks and uncertainties. While we believe such forward-looking statements are based on reasonable assumptions, should one or more of the underlying assumptions prove incorrect, or these risks or uncertainties materialize, our actual results may differ materially from those described herein.Please read the risks discussed in Item 3 – “Key Information” under the caption “Risk Factors” and cautionary statements appearing elsewhere in this annual report in order to review conditions that we believe could cause actual results to differ materially from those contemplated by the forward-looking statements. We undertake no obligation publicly to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties, and assumptions, the forward-looking events discussed in this annual report might not occur. PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A.Selected Financial Data. The following tables summarize certain selected consolidated financial data for the periods and as of the dates indicated. We derived the statement of operations financial data for the years ended December 31, 2008, 2009 and 2010 and the balance sheet data as of December 31, 2009 and 2010 from our audited consolidated financial statements included elsewhere in this annual report. The selected consolidated statement of operations financial data for the years ended December 31, 2006 and 2007 and the balance sheet data as of December 31, 2006, 2007 and 2008 are derived from our audited financial statements not included in this annual report. Certain financial data for previous years set forth below was reclassified to conform to later years' presentation. You should read the selected consolidated financial data together with our audited consolidated financial statements included elsewhere in this annual report and with Item 5, “Operating and Financial Review and Prospects.” Our consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Selected Financial Data: Year Ended December 31, (In thousands, except share and per share data) Revenues: Products $ Consulting and other services Total revenues Cost of revenues: Products Consulting and other services Total cost of revenues Gross profit Operating Expenses: Research and development, net Selling, marketing, general and administrative Restructuring costs - Total operating expenses Operating income (loss) ) Financial expenses, net Other expenses (income), net - ) - Income (loss) before taxes on income ) ) Taxes on income Net income (loss) Attributable to non-controlling interest ) ) ) - 18 Net income (loss) attributable to Sapiens ) ) ) Basic net earnings (loss) per share attributable to Sapiens' shareholders $ ) $ ) $ ) $ $ Diluted net earnings (loss) per share attributable to Sapiens' shareholders $ ) $ ) $ ) $ $ Weighted average number of shares used in computing basic net earnings (loss) per share Weighted average number of shares used in computing diluted net earnings (loss) per share 2 At December 31, Balance Sheet Data: (In thousands) Cash and cash equivalents $ Working capital (deficit) Total assets Long-term debt and other long-term liabilities Capital stock Total shareholders’ equity B.Capitalization and Indebtedness. Not applicable. C.Reasons for the Offer and Use of Proceeds. Not applicable. D.Risk Factors. We operate globally in a dynamic and rapidly changing environment that involves numerous risks and uncertainties.The following section lists some, but not all, of those risks and uncertainties that may have a material adverse effect on our business, financial position, results of operations or cash flows. Risks Relating to Our Business, Our Industry and our Financing Activities We may be unable to achieve long-term profitability After consistently incurring net losses for 10 years, we recorded net income of $4.2 million in 2009 and net income of $6.2 in 2010.Nevertheless, we cannot predict whether we will remain profitable on a sustained basis. Although we have experienced an increase in orders from our customers, we have no assurance that our revenues in the short to medium term will continue to increase, if at all, and they may decrease, particularly if customer orders decline. At the same time, expenses may increase in the foreseeable future as we increase our research and development and sales and marketing activities. Our research and development, sales and marketing efforts may prove more costly than we currently anticipate, and we may not succeed in the long term in increasing our revenues sufficiently to offset the expenses of those efforts. We may be required to continue to increase our revenues in the future in order to achieve and maintain our profitability. If we fail to do so and our revenues fail to increase at a greater rate than our expenses, we may incur future losses and may be unable to achieve long-term profitability. 3 Implementing our strategy of focusing on the market for software solutions in the insurance industry has taken longer than anticipated, and we may not succeed in gaining acceptance in that market. Our goal is to become a global leader in delivering strategic business software solutions to the insurance industry. Achieving this goal requires us, among other things, to design appropriate software solutions, maintain sufficient sales and marketing resources, recruit, train and hire professional services personnel.We also have faced and will continue to face intense competition in the insurance industry. We have experienced slower than expected penetration of the insurance industry and our market penetration may continue to be slow as we seek to achieve our goal. Our future efforts to gain acceptance for our solutions may still not succeed, which could have a material adverse affect on our results. Our working capital may decrease and we may need to raise additional capital. At December 31, 2010, we had positive working capital of $4.9 million.Despite our positive cash flow from operations generated in 2010, 2009 and 2008 and our overall positive cash flow in 2010, there can be no assurance that we will not need to raise additional capital in the future. There can be no assurance that we will be able to obtain additional financing, or if we do, that it will be on favorable terms.If we issue capital stock to investors in order to raise cash, our existing shareholders will experience dilution.If we obtain debt financing, a substantial portion of our operating cash flow may be dedicated to the payment of principal and interest on such indebtedness, and the terms of the debt securities issued could impose significant restrictions on our operations. The software solutions market that we address is expected to continue to evolve, and if we are not able to accurately predict and rapidly respond to market developments or customer needs, our competitive position will be impaired. The market for our solutions is characterized by changing business conditions and customer requirements.Nevertheless, estimates of the market's expected growth resulting from the changing conditions and requirements are inherently uncertain and are subject to many risks and assumptions. We may need to develop and introduce additional software and enhancements to our existing solutions to satisfy our current customers and maintain our competitive position in the marketplace.We may also need to modify our software so that it can operate with new or enhanced software that may be introduced by other software vendors.The failure to anticipate changes in technology and customer requirements and successfully develop, enhance or modify our software solutions, or the failure to do so on a timely basis, could limit our revenue growth and competitive position. We have experienced in the past, and anticipate experiencing in the future, delays in the timing of the introduction of new solutions and market acceptance of those solutions.Furthermore, substantial expenditures are required for research and development and the introduction of new, enhanced or modified products. There can be no assurance that we will have sufficient resources to make such investments or that these investments will bring the full advantages or any advantage as planned.To support our software development, enhancement or modification, we may also find it necessary to license or acquire new technologies, which may not be available to us on acceptable terms, if at all.In addition, there can be no assurance that we will not encounter technical or other difficulties that could delay introduction of new technologies or enhancements in the future. 4 If existing customers do not make subsequent purchases from us and continue using our services or if our relationships with our largest customers are impaired, our revenue could be negatively affected Our existing customers are a key asset, and we depend on repeat product and service revenues from our base of customers. Our relationships with three large customers of our North American subsidiaries – Texas Farm Bureau Insurance Companies, Occidental Fire & Casualty and Philadelphia Insurance Company ("Philadelphia"); a large customer of our subsidiary in the United Kingdom – Liverpool Victoria Friendly Services ("Liverpool Victoria"); one large customer of our subsidiary in Japan and one large customer of our subsidiary in Israel – Menora Mivtachim Insurance Ltd. (“Menora”), are the sources of a large portion of the revenues of those respective subsidiaries. During 2010, revenues from North American customers specified above constituted 54% of the total revenues of our North American subsidiaries (9% of our consolidated revenues); revenues from British customer specified above constituted 28% of the total revenues of our U.K. subsidiary (6% of our consolidated revenues); revenues from our Japanese customer specified above constituted 74.5% of the total revenues of our Japanese subsidiary (16% of our consolidated revenues); and revenues from the Israeli customer specified above constituted 69% of the total revenues of our Israeli subsidiary (26% of our consolidated revenues). There can be no assurance that our existing customers will enter into new project contracts with us or that they will continue using our technologies.A significant decline in our revenue stream from existing customers would have a material adverse effect on our operating results. In recent years, during the worldwide financial and economic crisis, we saw a delay and reduction in investments by our customers in the solutions that we offer. If this trend recurs, it could negatively impact our financial results We compete against companies with significantly greater resources than our own. The market for software solutions and related services and for business solutions for the insurance industry in particular, is highly competitive. Our principal competitors generally have significantly greater resources than we do. Some of our competitors have been focusing on the insurance market for more than a decade and have already established a broad client base, especially in North America. Our customers or potential customers could prefer suppliers that are larger than us, and are better known in the market. In addition, some customers of information technology solutions are reluctant to purchase solutions that are not off-the-shelf or widely used by a broad customer base. Since our Sapiens eMerge™ solution and our Sapiens INSIGHT™ suite of solutions are proprietary to us and require special knowledge and training, potential customers may be reluctant to purchase our proprietary solutions and may opt for those of our competitors. Price reductions or declines in demand for our solutions and services, whether as a result of competition, technological change, economic downturn, changes in the level of application development, reengineering or maintenance performed internally by our customers or potential customers could have a material adverse effect on our results of operations, financial position and cash flows. 5 Our business involves long-term, large projects, some of which are fixed-price projects that involve uncertainties, such as estimated project costs and profit margins. Our business is characterized by relatively large projects or engagements that can have a significant impact on our total revenue and cost of revenue from quarter to quarter.A high percentage of our expenses, particularly employee compensation, is relatively fixed.Therefore, a variation in the timing of the initiation, progress or completion of projects or engagements, especially at or near the end of any quarter, can cause significant variations in operating results from quarter to quarter. Some of our solutions are sold as fixed-price projects with delivery requirements spanning more than one year.If our actual cost-to-completion of these projects differs significantly from the estimated costs, we could experience a loss on the related contracts, which would have a material adverse effect on our results of operations, financial position and cash flow. Similarly, delays in executing client contracts may affect our revenue and cause our operating results to vary widely. Our solutions are delivered over periods of time ranging from several months to a few years. Payment terms are generally based on periodic payments or on the achievement of milestones. Any delays in payment or in the achievement of milestones may have a material adverse effect on our results of operations, financial position or cash flows. The sales cycle for our solutions is long and variable, typically ranging between nine months to eighteen months from initial contact with the potential client to the signing of a contract. Occasionally, sales require substantially more time. This variability may adversely affect our operating results in any particular quarter. Defects in our technology would harm our business and divert resources The quality of our products, enhancements and new versions is critical to our success. Since our software solutions are complex, they may contain errors that can be detected at any point in their life cycle. Any errors or defects in our technology could result in: · delayed or lost revenue; · failure to attract new customers or achieve market acceptance; · claims against us; · diversion of development resources; · increased service, warranty and insurance costs; and · negative publicity resulting in damage to our reputation. While we continually test our products for errors or defects and work with customers to identify and correct them, errors in our technology may be found in the future.Testing for errors or defects is complicated because it is difficult to simulate the breadth of operating systems, user applications and computing environments that our customers use and our software itself is becoming increasingly very complex.The costs we may incur in addressing technology errors or defects could be substantial and could impair our results of operations. 6 Our business involves business-critical solutions which expose us to potential liability claims. Our products focus on organizations’ business-critical applications, including those related to core business solutions for the insurance industry.We also provide re-engineering and re-development services for customers’ specialized needs.Since our customers rely on our software to operate, monitor and improve the performance of their critical software applications, they are sensitive to potential disruptions that may be caused by the use of, or any defects in, our software.As a result, we may be subject to claims for damages related to software errors in the future.Liability claims could require us to spend significant time and money in litigation or to pay significant damages.Regardless of whether we prevail, diversion of key employees’ time and attention from our business, incurrence of substantial expenses and potential damage to our reputation might result.While the terms of our sales contracts typically limit our exposure to potential liability claims and we carry errors and omissions insurance against such claims, there can be no assurance that such insurance will continue to be available on acceptable terms, if at all, or that such insurance will provide us with adequate protection against any such claims. A significant liability claim against us could have a material adverse effect on our results of operations and financial position. Although we apply measures to protect our intellectual property rights, there can be no assurance that the measures that we employ to do so will be successful. In accordance with industry practice, since we have no registered patents, we rely on a combination of contractual provisions and intellectual property law to protect our proprietary technology.We believe that due to the dynamic nature of the computer and software industries, copyright protection is less significant than factors such as the knowledge and experience of our management and personnel, the frequency of product enhancements and the timeliness and quality of our support services. We seek to protect the source code of our products as trade secret information and as unpublished copyright works. We also rely on security and copy protection features in our proprietary software. We distribute our products under software license agreements that grant customers a personal, non-transferable license to use our products and contain terms and conditions prohibiting the unauthorized reproduction or transfer of our products. In addition, we attempt to protect trade secrets and other proprietary information through non-disclosure agreements with employees, consultants and distributors. Although we intend to protect our rights vigorously, there can be no assurance that these measures will be successful. Our failure to protect our rights, or the improper use of our products by others without licensing them from us, could have a material adverse effect on our results of operations and financial condition. Our Sapiens eMerge™ solution is proprietary to us and if we need to hire additional programmers, maintenance and professional services providers to use our Sapiens eMerge™ solution, we would incur training costs and delays due to training. Our Sapiens eMerge™ solution was designed by us and its use requires special knowledge and training.If our current employees leave the Company or if a new project is undertaken by the Company and we need to hire new programmers or personnel to provide maintenance and professional services to our customers, we would have to train the new employees and consultants in Sapiens eMerge™.As a result, we would incur training costs and would have to delay implementation of projects and services until such individuals were adequately trained.In addition, once these individuals are initially trained, they would still be inexperienced with Sapiens eMerge™ and would take additional time to develop efficiency and proficiency with Sapiens eMerge™.As a result of these costs and delays, there could be a negative impact on our results of operations, our financial condition, our cash flows and our relationships with our customers. 7 Our future results could be adversely affected by an impairment of the value of certain intangible assets. Our assets as of December 31, 2010 include, among other things, goodwill amounting to approximately $9.6 million, capitalized software development costs, net, amounting to approximately $13.8million, customer relationship amounting to approximately $0.7 million, developed technology amounting to approximately $0.8 million, long-term deferred income taxes amounting to approximately $1.8 million, and short-term deferred income taxes amounting to approximately $1.7 million. The applicable accounting standards require that (a) goodwill be tested for impairment at least annually, and written down when impaired; (b) capitalized software costs be assessed for recoverability on a regular basis, to determine whether the amortization of the asset over its remaining life can be recovered through undiscounted future operating cash flows from the specific software product sold, in accordance with ASC 985 "Software"; and (c) certain identifiable intangible assets such as customer relationship, developed technology and deferred taxes be reviewed for impairment in certain circumstances. If our goodwill, capitalized software development costs, customer relationship, developed technology or deferred tax assets, were deemed to be impaired in whole or in part due to adverse changes in the income we receive from our products, we could be required to reduce or write off such assets, thus having to recognize additional expense in our statements of operations and to reduce our shareholders’ equity. As part of our business strategy, we may make acquisitions which could negatively impact our capital structure, could disrupt our business and, if not successfully integrated into our business, harm our results of operations and financial condition. As part of our growth strategy, we may consider acquiring complementary technologies, products and businesses.If we use capital stock in connection with such acquisitions, our existing shareholders may experience dilution.If we use cash or debt financing, our financial liquidity will be reduced, the holders of our debt would have claims on our assets ahead of holders of our Common Shares and our business operations may be restricted by the terms of any debt.An acquisition may involve nonrecurring charges or amortization of significant amounts of intangible assets, which would adversely affect our ability to achieve and maintain profitability. Attempted acquisitions may divert management, operational and financial resources from the conduct of our core business, and we may not complete any attempted acquisition. Other risks commonly encountered with acquisitions include the effect of the acquisition on our financial and strategic position and reputation, the failure of the acquired business to further our strategies, the inability to successfully integrate or commercialize acquired technologies and achieve expected synergies or economies of scale on a timely basis, and the potential impairment of acquired assets. Further, we may not be able to retain the key employees that may be necessary to operate the business we acquire, and, we may not be able to timely attract new skilled employees and management to replace them. From time to time, we may also need to acquire complementary technologies, whether to execute our strategies or in order to comply with customer needs. There are no assurances that we will be able to acquire or successfully integrate an acquired company, business or technology, or successfully leverage such complementary technology in the market. 8 We may also compete with others to acquire companies, and such competition may result in decreased availability of, or increased prices for, suitable acquisition candidates. In addition, for possible commercial and economic considerations, we may not be able to consummate acquisitions that we have identified as crucial to the implementation of our strategy. We may not be able to obtain the necessary regulatory approvals, including those of competition authorities and foreign investment authorities, in countries where we seek to consummate acquisitions. For those and other reasons, we may ultimately fail to consummate an acquisition, even if we announce that we plan to acquire a company. During the year ended December 31, 2010, we acquired Harcase Software Limited ("Harcase"). While we have began to integrate Harcase's operations, technology and employees into our business, there can be no assurance that we will be able to successfully integrate Harcase into our business and generate synergies or operational improvements from the Harcase acquisition. The economic slowdown adversely affected, and the effects of the economic slowdown and any future economic slowdown may adversely affect, our results and financial condition. The worldwide financial and credit market crisis which began in 2008 led to an economic slowdown worldwide.This has impacted the insurance and financial sectors in which most of our customers operate. The slowdown resulted in a reduction in demand in some or all of our major markets and downward pressure on pricing in many markets, which adversely affected our business, results of operations and financial condition in the years ended December 31, 2008 and 2009 and significant changes and volatility in the equity, credit and foreign exchange markets, and in the competitive landscape, make it increasingly difficult for us to predict our revenues and earnings into the future. Risks Relating to Our International Operations, Particularly in Israel Our international operations involve inherent risks, such as foreign currency fluctuations and compliance with various regulatory and tax regimes. Most of our revenues are derived from international operations that are conducted in local currencies as well as dollars. Changes in the value of such local currencies or the dollar relative to such local currencies may affect our financial position and results of operations.Gains and losses on translations to dollars of assets and liabilities may contribute to fluctuations in our financial position and results of operations. In certain locations, we engage in currency-hedging transactions intended to reduce the effect of fluctuations in foreign currency exchange rates on our financial position and results of operations. However, there can be no assurance that any such hedging transaction will materially reduce the effect of fluctuation in foreign currency exchange rates on such results. In addition, if for any reason exchange or price controls or other restrictions on the conversion of foreign currencies were imposed, our financial position and results of operations could be adversely affected. 9 Other potential risks that may impact our international business activities include longer accounts receivable payment cycles, the burdens of complying with a wide variety of foreign laws and changes in regulatory requirements, although such factors have not had a material adverse effect on our financial position or results of operations to date. Unpredictable catastrophic events, including the earthquake and accompanying tsunami which struck Japan on March 11, 2011, could have a material adverse effect on our business. The occurrence of catastrophic events such as hurricanes, tropical storms, earthquakes, tsunamis, floods and other catastrophes could adversely affect our financial condition and results of operations. A flood, earthquake, tsunami or other disaster, condition or event that adversely affects the business climate in any of our markets could have a material adverse effect on our business. In particular, the earthquake and accompanying tsunami that struck the north-east of Japan during March 2011 caused significant damage in the surrounding region. The disruption of the businesses of any of our customers or a negative impact on our customers' businesses resulting from these events could have a material adverse effect on our financial condition and results of operations. We face currency exchange risks, as changes in exchange rates between the US dollar and other currencies, especially the NIS, may negatively impact our costs. Exchange rate fluctuations between the US dollar and other currencies which we and our subsidiaries use, especially the NIS, may negatively affect our earnings. A significant portion of our expenses, including research and development, personnel and facilities-related expenses, are incurred in Israel, in NIS.On March 1, 2011, the exchange rate between the NIS and the US dollar was NIS 3.623 per 1 US dollar. Consequently, we are exposed to the risk of appreciation of the NIS in relation to the US dollar. This appreciation would cause, an increase in our expenses as recorded in our US dollar denominated financial statements even if the expenses denominated in local currencies remains unchanged.Accordingly, our level of revenues and profits may be adversely affected by exchange rate fluctuations. The depreciation of the US dollar in relation to the NIS in 2010 was not significant, and the exchange rate fluctuations between the U.S. dollar and other currencies which we and our subsidiaries use, did not cause any significant change in our foreign currency translation differences. We cannot predict any future trends in the US dollar/ NIS exchange rate or the US dollar/GBP exchange rate. We cannot assure you that we will not be materially affected in the future by currency exchange rate fluctuations. See Item 11- "Quantitative and Qualitative Disclosures about Market Risk - Foreign Currency Risk." 10 Conducting business in Israel entails certain inherent risks that could harm our business. Our corporate headquarters and research and development facilities are located in the State of Israel. Political, economic and military conditions in Israel directly affect our operations.We could be adversely affected by any major hostilities involving Israel, the interruption or curtailment of trade between Israel and its trading partners or a significant downturn in the economic or financial condition of Israel. In addition, several countries still restrict business with Israel and with companies doing business in Israel. These political, economic and military conditions in Israel could have a material adverse effect on our business, financial condition, results of operations and future growth. Since September 2000, there has been a marked increase in violence, civil unrest and hostility, including armed clashes, between the State of Israel and the Palestinians, and acts of terror have been committed inside Israel and against Israeli targets in the West Bank and Gaza. These developments have adversely affected the regional peace process, placed the Israeli economy under significant stress, and have negatively influenced Israel’s relationship with several Arab countries. The establishment in 2006 of a government in the Palestinian Authority by representatives of the Hamas militant group resulted in an escalation in violence among Israel, the Palestinian Authority and other groups and has created additional unrest and uncertainty in the region.Further, during the summer of 2006, Israel was engaged in a war with Hezbollah, a Lebanese Islamist Shiite militia group, which involved rockets being fired from Lebanon up to 50 miles into Israel and disrupted most day-to-day civilian activity in northern Israel. In January 2009, Israel engaged in a military action against Hamas in Gaza to prevent continued rocket attacks against Israel. These developments have further strained relations between Israel and the Palestinians. Any future armed conflict, political instability or violence in the region, including acts of terrorism, may have a negative effect on our business condition, harm our results of operations and adversely affect our share price. Some of our executive officers and employees in Israel are obligated to perform military reserve duty, currently consisting of approximately 30 days of service annually (or more for reserves officers or citizens with certain occupations).Additionally, they are subject to being called to active duty at any time upon the outbreak of hostilities.While we have operated effectively under these requirements since the establishment of Sapiens, no assessment can be made as to the full impact of such requirements on our business or work force and no prediction can be made as to the effect on us of any expansion of such obligations. Risks Related to an Investment in our Common Shares Our Common Shares are traded on more than one market and this may result in price variations. Our Common Shares are traded on the NASDAQ Capital Market and the TASE. Trading in our Common Shares on these markets is in different currencies (US dollars on the NASDAQ Capital Market and NIS on the TASE), and at different times (resulting from different time zones, different trading days and different public holidays in the U.S. and Israel). The trading prices of our Common Shares on these two markets may differ due to these and other factors. Any decrease in the trading price of our Common Shares on one of these markets could cause a decrease in the trading price of our Common Shares on the other market. 11 There is very little trading volume for our Common Shares, which causes the stock price to be volatile and which may lead to losses by investors. There is very little trading volume for our Common Shares, both on the NASDAQ Capital Market and the TASE.As a result, our Common Shares have experienced significant market price volatility in the past and may experience significant market price and volume fluctuations in the future, in response to factors such as announcements of developments related to our business, announcements by competitors, quarterly fluctuations in our financial results and general conditions in the industry in which we compete. Our quarterly results may be impacted by multiple short-term factors, thereby causing variability in such results and enhanced volatility in the market price of our Common Shares. Our revenue and operating results could vary widely from quarter to quarter as a result of several different factors, such as the budgeting and purchasing practices of our customers, the length of our customers' product evaluation process, the timing of our customers’ system conversions, the timing and cost of new product introductions and product enhancements, and the timing of any acquisitions and associated costs. Employee hiring and the rate of utilization of such employees may also affect our revenues and results of operations. Such variation in results from quarter to quarter could cause enhanced volatility in the market price of our Common Shares. Formula Systems (1985) Ltd. and its parent company, Asseco, may exercise control and influence corporate actions in a manner that potentially conflicts with our other public shareholders and our election of “controlled company” status as a basis for exempting ourselves from certain NASDAQ corporate governance requirements may remove certain potential checks on such shareholders’ control of our company. Formula Systems (1985) Ltd. (“Formula”), whose ADRs trade on NASDAQ (under the trading symbol: FORTY) and whose shares trade on the TASE (under the trading symbol: FORT), directly owned (as of December 31, 2010) 15,801,723, or approximately 72%, of our currently outstanding Common Shares. In November 2010, Asseco Poland SA, (Warsaw Stock Exchange: ACP) ("Asseco"), purchased 51.7% of Formula's outstanding share capital from Emblaze Ltd ("Emblaze").As a result, Asseco has a controlling influence over us. 12 Asseco, through Formula, is and may continue to be in a position to exercise control over most matters requiring shareholder approval.Formula may use its share ownership or representation on our Board of Directors to substantially influence corporate actions that conflict with the interests of our other public shareholders including, without limitation, changing the size and composition of our Board of Directors and committees of our Board of Directors, causing the issuance of further securities, amending our governing documents or otherwise controlling the outcome of shareholder votes. Furthermore, our exemption from certain NASDAQ corporate governance requirements as a “controlled company” of which greater than 50% of the voting power is held by a group (i.e., Asseco and Formula) and the determination to opt out of these NASDAQ corporate governance requirements as permitted for a foreign private issuer, may have the effect of removing potential checks on Asseco’s and Formula’s control over our company.As a result of such election, we are not required to comply with the following NASDAQ Listing Rule requirements: maintenance of a majority of independent directors on our board of directors; selection of director nominees by a wholly independent nominating committee of the board or a majority of our independent directors; adoption of a written charter or board resolution addressing the director nominations process; determination of our executive officers’ compensation by an independent compensation committee or a majority of our independent directors; and shareholder approval for certain matters.Our exemption from these requirements could strengthen Asseco’s and Formula’s control over our board of directors and management. See Item 6.C below “Board Practices— NASDAQ Exemptions for a Controlled Company” and “Board Practices— NASDAQ Opt-Out for a Foreign Private Issuer”. Furthermore, actions by Formula with respect to the disposition of the Common Shares it beneficially owns, or the perception that such actions may occur, may adversely affect the trading price of our Common Shares. If we are classified as a passive foreign investment company, our U.S. shareholders may suffer adverse tax consequences. Generally, if for any taxable year, after applying certain look-through rules, 75% or more of our gross income is passive income, or at least 50% of the value of our assets are held for the production of, or produce, passive income, we may be characterized as a passive foreign investment company, or PFIC, for U.S. federal income tax purposes. Passive income for this purpose generally includes, among other things, certain dividends, interest, royalties, rental and gains from commodities and securities transactions and from the sale or exchange of property that gives rise to passive income. This characterization could result in adverse U.S. tax consequences to our shareholders who are U.S. taxpayers, including having gain realized on the sale of our Common Shares being treated as ordinary income rather than capital gain income, and could result in punitive interest charges being applied to such sales proceeds. Rules similar to those applicable to dispositions apply to amounts treated as “excess distributions.” We believe we were not a PFIC in 2010 just as we believe we were not a PFIC for at least the past 5 years. We currently expect that we will not be a PFIC in 2011. However, PFIC status is determined as of the end of the taxable year and is dependent on a number of factors. Therefore, there can be no assurance that we will not become a PFIC for the year ending December 31, 2011 or in a future taxable year.U.S. shareholders should consult with their own U.S. tax advisors with respect to the U.S. tax consequences of investing in our Common Shares.For a discussion of how we might be characterized as a PFIC and related tax consequences, please see Item 10.E, “Additional Information – Taxation - U.S. Federal Income Tax Considerations - Tax Consequences if We Are a Passive Foreign Investment Company 13 ITEM 4. INFORMATION ON THE COMPANY A.History and Development of the Company. Corporate Details Our legal and commercial name is Sapiens International Corporation N.V., and we were incorporated and registered in Curaçao on April 6, 1990. We are a public limited liability company and operate under the provisions of the Curaçao Commercial Code. Our registered office is located at Landhuis Joonchi, Kaya Richard J. Beaujon z/n, Curaçao, and our telephone number in Curaçao is + 5999-736-6277. United International Trust N.V. is the Company’s agent in Curaçao and serves as a member of our Board of Directors. Our World Wide Web address is www.sapiens.com. The information contained on the web site is not a part of this annual report. We have not had any important events in the development of our business since January 1, 2011. Capital Expenditures and Divestitures since January 1, 2008 Our principal capital expenditures during the last three years related mainly to the purchase of computer equipment and software for use by our subsidiaries. These capital expenditures totaled, $768 in 2008, $324 in 2009 and $662 in 2010. On April 27, 2010, we completed the acquisition of all of the issued and outstanding shares of Harcase, a company that develops, implements and promotes software solutions and provides related professional services for property and casualty insurance carriers, Under the terms of the share purchase agreement (the "SPA") we paid approximately $4 million to the selling shareholders of Harcase (the "Selling Shareholders") consisting of approximately $3 million in cash ($750,000 of which was placed into an escrow account to be released to the selling shareholders in accordance with the terms of the SPA) and 454,546 Common Shares (which were placed into an escrow account to be released to the Selling Shareholders in accordance with the terms of the SPA). Each Selling Shareholder was granted a put option to sell to us the Common Shares held by such Selling Shareholder for a price of $1.54 per share during a period of six months following the release of such Common Shares from escrow, if such Common Shares are so released. B.Business Overview. We are a global provider of software solutions for the insurance industry. Our suite of insurance solutions, built to meet the core business needs of large and small insurance carriers, aligns IT with business demands for speed, flexibility and efficiency. Our solutions are supplemented by our methodology and consulting services, which address the complex issues related to the life-cycle of enterprise business applications. We offer our solutions to the two major lines of insurance business –Property & Casualty, or P&C and Life & Pension, or L&P The Sapiens’ insurance solutions are deployed at leading insurance carriers globally, such as AXA Corporate Solutions, Norwich Union (Aviva), Philadelphia, Liverpool Victoria, IAT Group, ING, OneBeacon, Principal Financial Group, Allianz Group, Texas Farm Bureau Insurance Companies, Menora Mivtachim Insurance and Santam. Our service offerings include a consulting offering that helps customers make better use of IT in order to achieve their business objectives. 14 During 2010 we acquired Harcase, a Toronto-based software company that developed and delivered RapidSure – innovative Policy Administration Solution for the P&C market. We are now offering this product in North America, Israel and in the United Kingdom. Our product portfolio consists of the following six product lines: RapidSure™ – Policy Administration solution for P&C Insight for Reinsurance – end-to-end solution for ceded reinsurance Insight for L&P – end-to-end solution for L&P Insight for Closed Blocks – Policy administration of runoff business for L&P carriers SapiensPro – tailor made solutions leveraging Sapiens’ technology, methodology and skilled team eMerge – application development platform using model driven architecture, open standards and SOA enabled. Used for building and running complex tailor made solutions. Our Strategy Our primary goal is to become a global leader in providing insurance solutions. Our mission is to drive customer profitability in the global insurance industry through thought leadership and the proven delivery methodology of our innovative solutions. We plan to achieve this objective by organic and non-organic growth, offering our clients best of breed solutions - combining our insurance expertise and extensive experience in implementing feature-rich, robust, high volume solutions We market our solutions globally through our direct sales force, and partner with technology and solution providers to optimize our offerings. We have been working closely with IBM for over 10 years at what IBM refers to as a “Premier Business Partner” level. This cooperation is executed through close technology and marketing cooperation. We are qualified as a Microsoft Gold certified partner. These alliances enable us to reach a broader base of customers while complementing our partners’ offerings. We work together with solution providers in the insurance industry, such as LifeRay and IT Freedom to complement our portfolio and offer our customers a comprehensive and innovative solution. 15 Industry Background The global insurance industry is highly competitive, constantly facing new regulations, growing number of sales channels and demanding customers. The time to market and the flexibility of new insurance products become key differentiators for the insurance carriers, but other, more traditional factors for success – such as reduced risk, customer service and cost saving are still key factors. While insurance companies’ current systems may not be appropriate for current challenges and may be outdated, they are still key part of an organization because of the vast investment of business know-how and rules, as well as the amounts of information they contain. Our Business Solutions for the Insurance Industry We have focused our resources on delivering solutions to help the insurance industry become more agile in the face of the new and rapidly changing business environment, while simultaneously reducing IT costs. By creating cross-functional teams and working with leading insurance companies, we have formulated Sapiens' suite of business software solutions that helps insurance carriers adapt to the dynamic insurance marketplace. In addition, we execute independent projects for the insurance market, providing enhanced functionality to existing legacy systems. For each of our target markets for our insurance solutions, North America, Europe, Israel and Japan, we invested in matching our solutions to the specific market needs, focusing on market standards and regulations. These solutions can be further customized to match specific legacy systems and business requirements, while providing pre-configured functionality. RapidSure™ Policy Administration RapidSure™ Policy Administration is an innovative policy administration solution that offers rapid deployment of new products to the market. The solution leverages innovative technologies to introduce dynamic user interface, flexibility and agility, supporting multi-lingual, multi-currency and multi-company environments, complemented by innovative agency-portal capability. INSIGHT for Reinsurance SapiensINSIGHT for Reinsurance is a solution designed to support insurance carriers in the management of all contracts and activities (of P&C carriers). Our web-enabled solutions are designed to reduce the cost of handling all reinsurance functions through automation and for multi- language, multi- currency, multi- company environments. INSIGHT for Life & Pension SapiensINSIGHT for Life & Pensions, is a powerful and comprehensive framework-based solution for policy administration of life and pension, that serves companies administering life insurance, pension funds, health insurance and saving plans. INSIGHT into Life & Pensions is a dynamic, web-based, customizable solution currently offered in Israel and used to administer all of the Life and Pension programs of one of our principal customers, Menora. 16 INSIGHT for Closed Blocks SapiensINSIGHT for Closed Blocks (known also as SapiensINSIGHT into Closed Books) is a solution for life and pension insurance companies seeking ways to reduce the cost of maintaining closed books of business (runoff), where products are no longer open to new business. This solution helps customers reduce the cost-per-policy related to managing those legacy policies. INSIGHT for Closed Blocks is deployed at Liverpool Victoria Friendly Society, the largest Friendly Society in the United Kingdom. Sapiens eMerge Sapiens eMerge, is a rules-based model-driven architecture that enables the creation of mission critical core enterprise applications with little or no coding using agile methodologies. Our technology allows customers to achieve legacy modernization and enterprise application integration. SapiensPro SapiensPro is a set of our software, people and methodology that is offered to our customers to build tailor made solutions and perform legacy modernization and porting to new technologies. We believe that our software solutions, coupled with our understanding of the insurance marketplace help our customers gain a competitive edge in the rapidly changing business world while maximizing the value of their investments in existing IT systems. Our Services IT Services. We offer services for the delivery of our solutions, leveraging our experienced insurance experts and IT team. We provide customers with specialized IT services in many areas, including project management, application development/enhancements, application platform porting services and general technical assistance. Our personnel work with the customer for the duration of the entire project on a fixed price or time and materials basis. These IT services can be classified as: (1) consulting services that are not deemed essential to the functionality of the license (such as migration of applications to various platforms and technical assistance with project management), and (2) consulting services that involve implementation, modification and modernization of our software to customer specific requirements. Outsourcing of Application Maintenance. Our outsourcing services performed on our customers' applications are based on our strong, long-term relationships with our customers. We are currently servicing multi-year outsourcing contracts involving mission-critical systems. The outsourcing engagements are typically performed with a combination of onsite and offsite personnel as required by our customers. 17 Key Benefits of our Solutions to our Customers Our insurance solutions offer a broad range of advantages to the operational environment of our customers' organizations, such as: · the ability to rapidly deploy new insurance products to create a clear competitiveadvantage in the P&C market; · the ability to prevent claims leakage with comprehensive, auditable approach to management of reinsurance programs; · the ability to reduce the cost-per-policy of managed closed books of business in L&P; · the ability to offer full support of Israeli regulation in a full policy administration solution for the L&P market In addition, eMerge provides additional benefits across multiple industries, such as: · Fast Time to Market and High Return on Investment. Our combination of a Rapid Application Development (RAD) methodology, rules-based development tools and experienced consultants has resulted in significant productivity increases at customer sites. · Strong Technical Competence. Our solutions enable organizations to capitalize on their existing large-scale applications and data by non-intrusively integrating them with modern applications and technologies.Our solutions not only extend the productive life of older computer systems but simultaneously provide a migration path to next-generation technologies. Our solutions are designed for an extensive list of computing platforms and technologies including IBM zSeries and iSeries, HP-Unix at the host server-side and Windows 2000 / XP Web Servers. Due to the separation between business logic, data access logic and presentation logic, applications developed for a particular computing platform and database are seamlessly portable to other supported computing platforms and databases.The platform-independent nature of our solutions allows them to be scaled according to the needs of the organization. Sapiens eMerge™ has proven to be extremely scalable, allowing the daily execution of hundreds of millions of business rules for tens of thousands of concurrent users. Our Target Markets The principal markets in which we operate are North America, Europe, Israel and Japan. As of December 31, 2010, we had approximately 127 customers worldwide. Of these, our primary customers were Menora Mivtachim Insurance, Texas Farm Bureau Insurance Companies, Liverpool Victoria Friendly Society Limited, Occidental Fire and Casualty Company of North Carolina, Philadelphia Insurance Company and a large customer in Japan which accounted in the aggregate for approximately 58% of our gross revenues during 2010. 18 Geographical Distribution of Revenues The following is a breakdown of our revenues by geographical areas based on our geographic markets, both in thousands of dollars and as a percentage of total revenues for the years indicated: United Kingdom 27
